On his motion for rehearing appellant has more exhaustively briefed the questions raised on original submission. Further consideration of them, however, convinces us that they were properly treated in the original opinion.
It is also pointed out that the indictment as copied in the transcript had a fatal defect in that it did not conclude "against the peace and dignity of the State." A supplemental transcript shows that this was merely error in preparing the transcript and the original indictment was properly drawn.
An error in the judgment not noticed on original submission has been called to our attention. The jury returned its verdict assessing a penalty of five years. The judgment of the court recited that he should be confined in the penitentiary for not less than five nor more than __________ years. This was error. The judgment will be reformed so as to confine the appellant in the penitentiary not less than two nor more than five years.
The motion for rehearing is refused, except insofar as it complains of the improper judgment. The judgment is reformed to conform to statute and the motion for rehearing is overruled.